Exhibit 10.24

 

EXECUTIVE EMPLOYMENT AGREEMENT
for
Gregory Bass

 

This Executive Employment Agreement (the “Agreement”), made between Lipocine
Inc. (the “Company”) and Gregory Bass (“Executive”) (each a “Party” and
collectively, the “Parties”), is effective as of March 3,2017.

 

WHEREAS, the Company desires for Executive to provide services to the Company;

 

WHEREAS, Executive was promoted to Chief Commercial Officer on February 1, 2017;
and

 

WHEREAS, Executive is willing to perform services for the Company on the terms
and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1.          Employment by the Company.

 

1.1.          Position. Executive shall serve as the Company’s Executive Vice
President and Chief Commercial Officer. During the term of Executive’s
employment with the Company, Executive will devote substantially all of
Executive’s business time and attention to the business of the Company, except
for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies.

 

1.2.          Duties and Location.

 

(i)          Executive shall perform such duties as are required by the
Company’s Chief Executive Officer, to whom Executive will report. Executive’s
primary office location shall be the Company’s offices located in Lawrenceville,
New Jersey. The Company reserves the right to reasonably require Executive to
perform Executive’s duties at places other than Executive’s primary office
location from time to time, and to require reasonable business travel to the
Company’s headquarters located in Salt Lake City, Utah.

 

1.3.          Policies and Procedures. The employment relationship between the
Parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

 

 

  

2.          Compensation.

 

2.1.          Salary.

 

(i)          For services to be rendered hereunder, Executive shall initially
receive a base salary at the rate of Three Hundred Sixty-Seven Thousand Two
Hundred Ninety Dollars ($367,290) per year (the “Base Salary”), subject to
standard payroll deductions and withholdings payable in accordance with the
Company’s regular payroll schedule.

 

2.2.         Bonus. Executive will be eligible for an annual discretionary bonus
(“Annual Bonus”) of up to Thirty Five percent (35%) of Executive’s applicable
Base Salary or such higher amount as may be determined by the Company’s Board of
Directors (“Board”) (or compensation committee thereof) from time to time.
Whether Executive receives an annual bonus, and the amount of any such annual
bonus, will be determined by the Board in its sole discretion based upon the
Company’s and Executive’s achievement of objectives and milestones to be
determined on an annual basis by the Board. Bonuses are generally paid by
March 15 following the applicable bonus year, and Executive must be an active
employee on the date any Annual Bonus is paid in order to earn any such Annual
Bonus. Executive will not be eligible for, and will not earn, any Annual Bonus
(including a prorated bonus) if Executive’s employment terminates for any reason
before the date Annual Bonuses are paid except as agreed to in Section 3.2.

 

2.3.         Standard Company Benefits. Executive shall be entitled to
participate in all employee benefit programs for which Executive is eligible
under the terms and conditions of the benefit plans that may be in effect from
time to time and provided by the Company to its employees. The Company reserves
the right to cancel or change the benefit plans or programs it offers to its
employees at any time.

 

2.4.         Expenses. The Company will reimburse Executive for reasonable
business travel, entertainment or other expenses, including cellular phone,
incurred by Executive in furtherance or in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

2.5.         Other.

 

(i)          Executive shall receive a one-time lump sum bonus of Fifty Thousand
Dollars ($50,000), less applicable taxes required to be withheld, on the last
day of February 2017, provided, however, that if the Executive elects to
terminate his employment with the Company before the firstyear anniversary
(February 1, 2018) of the Executive’s first day of employment as Chief
Commercial Officer, the Executive will be required to repay the Fifty Thousand
Dollar ($50,000) bonus back to the Company.

 

(ii)         The Company has D&O insurance coverage and will specifically name
Executive as a covered employee under that policy. The Company will also enter
into its standard Indemnification Agreement with Executive.

 

 2 

 

  

3.          Termination of Employment; Severance.

 

3.1.          At-Will Employment. Executive’s employment relationship is
at-will. Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause or advance notice. Upon
termination for any reason, Executive shall receive (i) all unpaid salary and
unpaid vacation accrued through the separation date; (ii) any payments/benefits
to which the Executive is entitled under the express terms of any applicable
Company employee benefit plan; and (iii) any unreimbursed valid business
expenses for which the Executive has submitted properly documented reimbursement
requests. Executive’s right to payment under any then outstanding equity awards
shall be governed by their applicable terms.

 

3.2.          Termination Without Cause; Resignation for Good Reason.

 

(i)          The Company may terminate Executive’s employment with the Company
at any time without Cause (as defined below). Further, Executive may resign at
any time for Good Reason (as defined below).

 

(ii)         In the event Executive’s employment with the Company is terminated
by the Company without Cause, or Executive resigns for Good Reason, then
provided such termination constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
remains in compliance with the terms of this Agreement and the Company’s
policies applicable to Executive and satisfies the requirements set forth in
Section 4, then Executive shall receive the following severance benefits:

 

(a)          Severance (the “Severance”) in an amount equal to fifty-two (52)
weeks of Base Salary as in effect immediately prior to the separation date. The
Severance shall be subject to standard payroll deductions and withholdings, and
will be payable in a lump-sum on the 60th day following Executive’s Separation
from Service.

 

(b)          If Executive timely elects continued coverage under COBRA for
himself and his covered dependents under the Company’s group health plans
following such termination, then the Company shall pay the COBRA premiums
necessary to continue Employee’s and his covered dependents’ health insurance
coverage in effect for himself on the termination date for fifty-two (52) weeks,
with such payments to cease in the event Executive becomes eligible for health
insurance coverage in connection with new employment or Executive ceases to be
eligible for COBRA continuation coverage for any reason. Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on Executive’s behalf would result in a violation of applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums pursuant to this Section, the Company
shall pay Executive on the last day of each remaining month of the payment
period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding, to be made without regard to Executive’s
payment of COBRA premiums.

 

 3 

 

  

(c)          The vesting of all of Executive’s equity interests in the Company
shall be accelerated such that all equity interests shall be deemed vested and
exercisable as of Executive’s last day of employment.

 

(iii)        If Executive’s termination without Cause or resignation for Good
Reason occurs as a result of (i) out-licensing full commercialization rights of
Oral TRT product/s to another entity; (ii) the asset sale of Oral TRT product/s
to another entity; or (iii) as of or immediately prior to, or within 12 months,
following the closing of a Change-in-Control (and provided such termination or
resignation constitutes a Separation from Service), and provided that Executive
remains in compliance with the terms of this Agreement and the Company’s
policies applicable to Executive and satisfies the requirements set forth in
Section 4, then in lieu of the benefits set forth in Section 3.2(ii)(a)(b)(c),
Executive shall receive the following severance benefits:

 

(a)          Severance in an amount equal to the sum of the following (shall be
subject to standard payroll deductions and withholdings, and payable in a
lump-sum on the 60th day following Executive’s Separation from Service):

 

(1)         Fifty-two (52) weeks of Base Salary as in effect immediately prior
to the separation date; and

 

(2)         Target bonus equal to the product of (A) Executive’s Base Salary as
in effect immediately prior to the separation date, multiplied by
(B) Executive’s annual bonus percentage target as in effect immediately prior to
the separation date.

 

(b)          The vesting of all of Executive’s equity interests in the Company
shall be accelerated such that all equity interests shall be deemed vested and
exercisable as of Executive’s last day of employment.

 

(c)          If Executive timely elects continued coverage under COBRA for
himself and his covered dependents under the Company’s group health plans
following such termination, then the Company shall pay the COBRA premiums
necessary to continue Employee’s and his covered dependents’ health insurance
coverage in effect for himself on the termination date for fifty-two (52) weeks,
with such payments to cease in the event Executive becomes eligible for health
insurance coverage in connection with new employment or Executive ceases to be
eligible for COBRA continuation coverage for any reason. Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on Executive’s behalf would result in a violation of applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums pursuant to this Section, the Company
shall pay Executive on the last day of each remaining month of the payment
period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding, to be made without regard to Executive’s
payment of COBRA premiums.

 

 4 

 

  

3.3.          Termination for Cause; Resignation Without Good Reason; Death or
Disability.

 

(i)          The Company may terminate Executive’s employment with the Company
at any time for Cause. Further, Executive may resign at any time without Good
Reason. Executive’s employment with the Company may also be terminated due to
Executive’s death or disability.

 

(ii)         If Executive resigns without Good Reason, or the Company terminates
Executive’s employment for Cause, or upon Executive’s death or disability, then
(a) Executive will no longer vest in any equity interests that are subject to
vesting, (b) all payments of compensation by the Company to Executive under this
Agreement will terminate immediately (except as to amounts already earned), and
(c) Executive will not be entitled to any severance benefits hereunder,
including the Severance.

 

4.          Conditions to Receipt of the Severance Benefits. Executive’s receipt
of the severance benefits set forth in Sections 3.2(ii) and (iii) will be
subject to Executive signing and not revoking a separation agreement and release
of claims in a form reasonably satisfactory to the Company (the “Separation
Agreement”). No severance benefits will be paid or provided until the Separation
Agreement becomes effective.

 

5.          Section 409A. It is intended that all of the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent no so exempt, this Agreement
(and any definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company, (ii) the date of Executive’s death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Paragraph shall be paid in a lump sum to Executive, and any remaining payments
due shall be paid as otherwise provided herein or in the applicable agreement.
No interest shall be due on any amounts so deferred.

 

 5 

 

  

6.          Definitions.

 

(i)          Cause. For purposes of this Agreement, “Cause” for termination
means (a) conviction of, or the entry of a plea of guilty or no contest to, a
felony or any crime that may materially adversely affect the business, standing
or reputation of the Company; (b) dishonesty, fraud, embezzlement or other
misappropriation of funds; (c) material breach of this Agreement that remains
uncured 30 days after written notice of breach; (d) willful refusal to perform
the lawful, good faith and reasonable directives of the Company’s Chief
Executive Officer; or (e) termination of Executive’s employment pursuant to
Sections 10.2 and 10.3 of this Agreement.

 

(ii)         Good Reason. For purposes of this Agreement, Executive shall have
“Good Reason” for resignation of employment with the Company if any of the
following actions are taken by the Company without Executive’s prior written
consent: (a) a material reduction in Executive’s Base Salary; or (b) a material
reduction in Executive’s duties, responsibilities, authorities and status,
including reporting relationships or (c) relocation of Executive’s principle
place of employment to a place that increases Executive’s one-way commute by
more than 25 miles as compared to Executive’s then-current principle place of
employment prior to such relocation; or (d) Change-in-Control. Notwithstanding
the foregoing, the Company may change Executive’s duties and responsibilities to
fit the needs of the Company so long as such change(s) do not materially reduce
Executive’s duties to the Company. In order to resign for Good Reason, Executive
must provide written notice to the Company’s Board within 30 days after the
first occurrence of the event giving rise to Good Reason setting forth the basis
for Executive’s resignation, allow the Company at least 30 days from receipt of
such written notice to cure such event, and if such event is not reasonably
cured within such period, Executive must resign from all positions Executive
then holds with the Company not later than 90 days after the expiration of the
cure period.

 

(iii)        Change-in-Control. For purposes of this Agreement,
“Change-in-Control” will have the meaning set forth in the Amended and Restated
Lipocine Inc. 2014 Equity Incentive Plan.

 

7.          Proprietary Information Obligations. Executive shall be required to
execute and abide by the Company’s standard form of Employee Proprietary
Information and Inventions Agreement. Pursuant to Section 8, Executive shall
also be required to execute and abide by the Company’s form of Employee
Restrictive Covenant Agreement.

 

8.          Outside Activities During Employment.

 

8.1.          Non-Company Business. Except with the prior written consent of the
Board, Executive will not during the term of Executive’s employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor. Executive
is permitted to serve as a member of the board of directors of one company
provided that such company is not a competitor of the Company. Executive may
engage in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.

 

 6 

 

  

8.2.          No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

 

9.          Code Section 280G. If any payment or benefit Executive would receive
from the Company or otherwise in connection with a Corporate Transaction or
other similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Reduced Amount. The “Reduced
Amount” will be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount ((x) or
(y)), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive’s receipt of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a Reduced Amount will give rise to the greater
after tax benefit, the reduction in the Payments will occur in the following
order: (a) reduction of cash payments; (b) cancellation of accelerated vesting
of equity awards in such a manner as to produce the least amount of reduction
necessary; and (c) reduction of other benefits paid to Executive. Within any
such category of payments and benefits (that is, (a), (b) or (c)), a reduction
will occur first with respect to amounts that are not “deferred compensation”
within the meaning of Section 409A and then with respect to amounts that are. In
the event that acceleration of compensation from Executive’s equity awards is to
be reduced, such acceleration of vesting will be canceled, subject to the
immediately preceding sentence, in the reverse order of the date of grant,
except to the extent a different chronology is necessary to produce the least
amount of reduction. The registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the event described in Section 280G(b)(2)(A)(i) of the Code will perform the
foregoing calculations. If the registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the acquirer or is otherwise
unable or unwilling to perform the calculations, the Company will appoint a
nationally recognized firm that has expertise in these calculations to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder. Any good faith determinations of the
independent registered public accounting firm made hereunder will be final,
binding and conclusive upon the Company and Executive.

 

10.         Further Agreements of Executive.

 

10.1.          No Restrictions. Executive warrants and represents that he is not
bound by any employment contract, restrictive covenant or any other restriction
preventing Executive from entering into employment with the Company or limiting
Executive’s ability to conduct the activities contemplated by this Agreement or
to carry out his responsibilities to the Company, or which is in any other way
inconsistent with the terms of this Agreement.

 

 7 

 

 

10.2.          Documentation. For purposes of federal immigration law, Executive
will be required to provide to the Company documentary evidence of Executive’s
identity and eligibility for employment in the United States. Executive agrees
to provide such documentation within three (3) business days of his date of
hire. If Executive does not provide such documentation within three (3) business
days of his date of hire, Executive’s employment with the Company may be
terminated.

 

10.3.          Background Check. Executive’s employment under this Agreement is
subject to Executive passing a standard criminal background check, testing for
any recent use of illegal drugs, Food and Drug Administration debarment
certification and any other employment related issues that may negatively affect
Executive’s performance under this Agreement. Executive hereby consents to such
background check. If Executive does not pass the criminal background check,
Executive’s employment with the Company may be terminated.

 

10.4.          Resignation by Executive. Executive shall not voluntarily retire,
resign or otherwise terminate his relationship with the Company or any of its
affiliates without first giving the Company at least twenty-one (21) days prior
written notice of the effective date of such retirement, resignation or other
termination. Such written notice shall be sent by certified mail to Lipocine
Inc., Attn: President and CEO, 675 Arapeen Dr. Suite 202, SLC, UT 84124. The
Company retains the right to waive the notice requirement in whole or in part or
to place you on paid leave for all or part of this twenty-one (21) day period.

 

10.5.          No Solicitation. Executive agrees that if his employment is
terminated for any reason by either Party, Executive shall not for a period of
one (1) year after such termination, without the Company’s prior written
consent, directly or indirectly: (a) solicit or induce, or cause or encourage
others to solicit or induce, approach, counsel, attempt or cause or induce, or
encourage others to solicit or induce, any employees of the Company to leave the
Company; (b) hire or cause others to hire any employees of the Company; or (c)
encourage or assist in the hiring process of any employees of the Company, or
cause others to participate, encourage or assist in the hiring process of any
employees of the Company.

 

10.6.          Non-Disclosure of Confidential Information. Executive shall not
at any time, whether during Executive’s employment or following the termination
of Executive’s employment, for any reason, directly or indirectly disclose or
furnish to any entity, firm, corporation or person any confidential or
proprietary information of the Company with respect to any aspect of its
operation, business or clients. Executive shall be allowed to disclose
confidential information to the extent that such disclosure is (a) duly approved
in writing by the Company; (b) necessary for Executive to enforce his rights
under this Agreement in connection with a legal proceeding; or (c) required by
law or by the order of a court or similar judicial or administrative body,
provided that Executive notify the Company of such required disclosure promptly
and cooperate with the Company in any lawful action to contest or limit the
scope of such required disclosure. Confidential or proprietary information shall
mean information not generally known to the public to which Executive gains
access by reason of Executive’s employment by the Company and includes, but is
not limited to, information relating to all present or past customers, trade
secrets, business and marketing plans, research and development plans, financial
data and strategies, salaries and employment benefits, and operational costs.
This provision shall survive the expiration of this Agreement.

 

 8 

 

  

10.7.          Company Property. All records, files, memoranda, reports,
customer information, client lists, documents and equipment relating to the
business of the Company, whether in electronic or any other format, which
Executive prepares, possesses or comes in contact with while he is an employee
of the Company, shall remain the sole property of the Company. Executive agrees
upon termination of Executive’s employment, that Executive shall provide to the
Company all documents, papers, files, electronic media, or other material in
Executive’s possession and under Executive’s control that are connected with or
derived from Executive’s services to the Company. Executive agrees that the
Company owns all work products, patents, copyrights, trademarks, trade secrets
and other material produced by Executive during Executive’s employment with the
Company. This provision shall survive the expiration of this Agreement.

 

10.8.          Remedies. In the event executive breaches his obligations under
this Agreement, the Company, in addition to being entitled to exercise all
rights granted by the law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. Executive acknowledges
that the Company shall suffer irreparable harm in the event of a breach or
prospective breach of any of the provisions of this Section 10 and that any
monetary damages would not be adequate relief. Accordingly, the Company shall be
entitled to injunctive relief in any federal or state court of competent
jurisdiction located in Salt Lake County in the State of Utah, or in any state
in which Executive resides.

 

11.         General Provisions.

 

11.1.          Notices. Any notices provided must be in writing and will be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight carrier, to the
Company at its primary office location and to Executive at the address as listed
on the Company payroll.

 

11.2.          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

11.3.          Waiver. Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

11.4.          Complete Agreement. This Agreement, the offer letter from the
Company to Executive dated January 26, 2017 and signed by Executive January 27,
2017 (the “Offer Letter”) and the other agreements referred to herein constitute
the entire agreement between Executive and the Company with regard to this
subject matter and is the complete, final, and exclusive embodiment of the
Parties’ agreement with regard to this subject matter. In the event any of the
terms and conditions of this Agreement are interpreted to conflict or be
inconsistent with any of the terms and conditions of the Offer Letter, the terms
and conditions of this Agreement shall supersede and be controlling over any
inconsistent or conflicting terms and conditions of the Offer Letter. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

 

 9 

 

  

11.5.          Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

11.6.          Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

11.7.          Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder. In addition,
Executive may not assign any of his rights hereunder without the written consent
of the Company.

 

11.8.          Tax Withholding and Indemnification. All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities. Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement. Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

 

11.9.          Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the laws of
the State of Utah, without regards to conflicts of law. Any dispute arising out
of this Agreement, or the breach thereof, shall be brought in a court of
competent jurisdiction in Salt Lake County, the State of Utah; the parties
expressly consenting to venue in Salt Lake County, the State of Utah. Each Party
shall be responsible for its own costs and expenses (including attorney fees)
incurred in connection with the enforcement of such Party’s rights hereunder.

 

[Signature Page Follows]

 

 10 

 

  

In Witness Whereof, the Parties have executed this Agreement on the date
indicated.

 

  Lipocine Inc.     Date:March 3rd. 1, 2017 By: /s/ Mahesh Patel   Mahesh Patel,
Ph.D.   President and CEO     Executive     Date: March 3rd 2017 /s/ Gregory
Bass   Gregory Bass

 

[Signature Page to Employment Agreement – Gregory Bass]



 

 

 